            Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KEITH S. MORRIS,

                                Plaintiff,

                    -against-                                    20-CV-2015 (LLS)

                                                               ORDER TO AMEND
 THE UNITED STATES OF AMERICA
 (GOV.), et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, Keith S. Morris, a New York County resident appearing pro se, brings this “Writ

of Assistance” seeking, among other things, “to consolidate this complaint with the plaintiff’s

litigation in the Social Security Administration Courts.” By order dated April 15, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis.

       For the reasons set forth below, the Court dismisses from the action the United States

Government, William Barr, Nancy A. Berryhill, and President Donald Trump, and grants

Plaintiff leave to file an amended complaint against the Commissioner of the Social Security

Administration, within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to
             Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 2 of 12



construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                          BACKGROUND

        Plaintiff brings this action requesting that the Court consolidate this matter with his

Social Security Administration (SSA) proceedings. He names as defendants William Barr, the

Attorney General; Nancy A. Berryhill, the former SSA Commissioner; Andrew Saul, the current

SSA Commissioner; President Donald J. Trump; and the United States of America. He

        requests this Courts [sic] intervention because plaintiff’s claim will be time barred
        via Statute of Limitations, as a result of the defendants delaying & stalling tactics
        against a claim Defendants can’t defend, so defendants with-hold benefits until
        feasible for defendants’ Advantage, which is usually the peril of plaintiff’s
        complaint.

(ECF No. 2, at 4.) He claims that

        Defendants’ license status at any vocational hearing requires the defendants to
        notify the Plaintiff of traps and concealed dangers hidden in plain sight, and
        defendants neither notified the plaintiff nor made plaintiff aware of the hidden
        dangers at the premises of the vocational hearing; moreover, the defendants’
        license at the hearing prejudiced the plaintiff as far as the Carriage of Justice;
        regarding, the duty of care the license magistrate would owe the plaintiff. And still
        due violate the abuse of discretion & process. After it was already been given.

(Id. at 5.) He also claims that

        Defendants owe[] the plaintiff a duty to hold the hearing at a fair & non-
        advantageous venue Free of hazards, as a result, defendants are withholding the
        Plaintiff’s social security benefits, which explicitly is nonforfeitable because it’s a
        vested benefit to the plaintiff’s retirement plan, and the gist of plaintiff’s
        complaint.

(Id.)




                                                   2
            Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 3 of 12



                                              DISCUSSION

A.      Social Security Administration

        The Social Security Act permits claimants to seek review in federal court of a “final

decision of the Commissioner of Social Security made after a hearing to which [the claimant]

was party.” 42 U.S.C. § 405(g). If a complaint does not contain allegations showing that there

has been a final decision, then it does not satisfy the requirements for jurisdiction under § 405(g).

See Weinberger v. Salfi, 422 U.S. 749, 764 (1975) (“The statute empowers district courts to

review a particular type of decision by the Secretary, that type being those which are ‘final’ and

‘made after a hearing.’”).

        The “final decision” requirement has two elements. The first is the requirement that a

claim for benefits be presented to the Commissioner of Social Security. The second is the

requirement that the administrative remedies of the Social Security Administration (SSA) be

exhausted. Abbey v. Sullivan, 978 F.2d 37, 43 (2d Cir. 1992) (citing Bowen v. City of New York,

476 U.S. 467, 483 (1986)). To exhaust the administrative review process, a plaintiff must:

(1) receive an initial determination concerning the computation of benefits; (2) seek

reconsideration; (3) request a hearing before an administrative law judge (ALJ); and (4) request

that the Appeals Council review the ALJ’s decision. 42 U.S.C. § 405(g); 20 C.F.R.

§ 404.900(a)(1)-(5). Once the Appeals Council issues a final decision, the plaintiff may seek

review of it in a federal district court. 1




        1
         “[I]f . . . the [Appeals] Council denies the request for review, the ALJ’s opinion
becomes the final decision.” Sims v. Apfel, 530 U.S. 103, 107 (2000). “If a claimant fails to
request review from the Council, there is no final decision and, as a result, no judicial review in
most cases.” Id.


                                                  3
          Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 4 of 12



       A plaintiff’s failure to exhaust may be excused, either by the Commissioner or, under

limited circumstances, by the courts. City of New York v. Heckler, 742 F.2d 729, 736 (2d Cir.

1984). But “exhaustion is the rule, waiver the exception.” Abbey, 978 F.2d at 44. Courts look to

the following factors to excuse failure to exhaust: “(1) that the claim is collateral to a demand for

benefits; (2) that exhaustion would be futile; and (3) that plaintiff[] would suffer irreparable harm

if required to exhaust administrative remedies.” Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.

1996) (citing Abbey, 978 F.2d at 44).

       Because Plaintiff requests that this action be consolidated with his SSA proceedings, it

does not appear that he has exhausted his administrative remedies or received a final decision

from the Commissioner of Social Security regarding his claims for benefits. Plaintiff also does

not set forth facts demonstrating that any failure to exhaust should be excused. Because Plaintiff

does not allege facts showing that this Court has jurisdiction under § 405(g) to hear his claims,

his claims concerning his right to benefits cannot proceed at this time.

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)). Because the nature and viability of Plaintiff’s claims are not clear, the

Court grants Plaintiff leave to amend his complaint to show that he exhausted his administrative

remedies with the SSA before filing this action in federal court, or to set forth facts showing that

his failure to exhaust administrative remedies should be excused, consistent with the standards

set forth above.




                                                  4
          Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 5 of 12



B.      Sovereign Immunity

        Sovereign immunity bars federal courts from hearing all suits for monetary damages

against the federal government, except where sovereign immunity has been waived. United

States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584,

586 (1941)). “Because an action against . . . federal officers in their official capacities is

essentially a suit against the United States, such suits are also barred under the doctrine of

sovereign immunity, unless such immunity is waived.” Robinson v. Overseas Military Sales

Corp., 21 F.3d 502, 510 (2d Cir. 1994). Here, Plaintiff does not assert any facts suggesting that

any of the defendants were involved personally in violating his rights. These defendants are

therefore immune from any liability under the doctrine of sovereign immunity. The Court

therefore dismisses Plaintiff’s claims against the United States Government, Barr, Berryhill, and

President Trump. See 28 U.S.C. § 1915(e)(2)(B)(iii).

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claim against the

Commissioner of the Social Security Administration. Using the complaint form for actions

brought under 42 U.S.C. § 405(g), Plaintiff must:

            provide the date of the ALJ’s decision;

            provide the date of the Appeals Council letter;

            provide the date he received the Appeals Council letter; and

            attach a copy of the Appeals Council letter to his amended complaint.

        If Plaintiff has not exhausted his administrative remedies, he must include facts showing

that his failure to exhaust his administrative remedies should be excused. Because Plaintiff’s

amended complaint will completely replace, not supplement, the original complaint, any facts or

claims that Plaintiff wishes to maintain must be included in the amended complaint.


                                                   5
          Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 6 of 12



                                         CONCLUSION

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-2015 (LLS). An Amended Social Security

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed and cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

SO ORDERED.

 Dated:    May 5, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
               Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 7 of 12




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




 Write your full name.
                                                              _____CV_______________
                                                              Include case number only if one has been
                                                              assigned.

                          -against-

 COMMISSIONER OF SOCIAL SECURITY



  COMPLAINT FOR JUDICIAL REVIEW OF A FINAL DECISION OF THE
            COMMISSIONER OF SOCIAL SECURITY

     The plaintiff respectfully alleges:

 1. This is an action under section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), or
     section 1631(c)(3) of the Social Security Act, 42 U.S.C. § 1383(c)(3), for review of a final
     decision of the Commissioner of Social Security.

 2. This case is properly brought in the Southern District of New York because the
     plaintiff is a resident of the county of
     and the State of
          or (optional)
     has a principal place of business in the county of
     and the State of

 3. The plaintiff’s social security number is

 4. The defendant is the Commissioner of the Social Security Administration and has full
     power and responsibility over Social Security and Supplemental Security Income
     benefit determinations under the Social Security Act.

 5. The Social Security Administration issued an unfavorable decision regarding the
     plaintiff’s application for, or eligibility to receive, benefits under Title XVI of the Social



Rev. 3/22/18
        Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 8 of 12



   Security Act (SSI - Supplemental Security Income) or Title II of the Social Security Act
   (Disability Insurance, Retirement, or Survivors benefits).

6. The plaintiff requested a hearing before an Administrative Law Judge, a hearing was
   held, and the Administrative Law Judge issued a decision denying the plaintiff’s
   claim, by decision dated (date of Administrative Law Judge decision)

7. The plaintiff requested a review, and the Appeals Council denied the plaintiff’s
   request, or otherwise issued an unfavorable decision, on
   (date of Appeals Council letter)                         , making the Administrative
   Law Judge’s decision the “final decision” of the Commissioner, subject to judicial
   review under 42 U.S.C. § 405(g) or § 1383(c)(3).

8. The plaintiff received the letter from the Appeals Council on
   (date of receipt of letter)


                                       IMPORTANT
       Please attach a copy of the Appeal Council’s letter to this complaint.

 You may file this complaint even if you do not have the Appeals Council letter or cannot answer
     all of the questions, but you may be required later to provide the missing information.

9. The Commissioner’s decision was not supported by substantial evidence in the
   record, or was based on legal error.

WHEREFORE, the plaintiff respectfully requests that the Court:

   a) direct the defendant to appear before the Court;

   b) order the defendant to submit a certified copy of the administrative record,
       including the evidence upon which the findings and decisions complained of are
       based;

   c) upon such record, modify or reverse the decision of the defendant and grant the
       plaintiff maximum monthly Social Security benefits or Supplemental Security
       Income benefits as allowable under the Social Security Act; and

   d) grant such other relief as may be just and proper.




                                                                                           Page 2
          Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 9 of 12



                               PLAINTIFF’S CERTIFICATION
By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support; and (4) the complaint otherwise complies with the
requirements of Federal Rule of Civil Procedure 11.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk’s Office may result in the dismissal
of my case.


You must sign and date the complaint. Attach additional pages if necessary. You must also either
pay the filing fee or submit an application to proceed without prepayment of fees.


 Dated                                                  Plaintiff’s Signature


 First Name                    Middle Initial           Last Name

 Plaintiff’s Address


 County, City                                   State                           Zip Code


 Telephone Number                                       Email Address (if available)



 I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents
 Electronically:
 ‫ ܆‬Yes    ‫ ܆‬No
      If you do consent to receive documents electronically, submit the completed form with your
      complaint. If you do not consent, please do not attach the form.




                                                                                            Page 3
              Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 10 of 12


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 11 of 12




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
      Case 1:20-cv-02015-LLS Document 7 Filed 05/05/20 Page 12 of 12




To all individuals who have Social Security or
Supplemental Security Income cases:

The New York County Lawyers Association has provided free
legal assistance to thousands of people who cannot afford
lawyers. If you cannot afford a lawyer, you may qualify for
free legal representation in your appeal in the Southern
District of New York.

If you would like to consult with a lawyer, please call Carolyn
A. Kubitschek, at (212) 349-0900. We cannot promise that
everyone who calls will get a lawyer, but we are committed to
providing as many individuals as possible with free legal
representation in their federal appeals.

Sincerely,



Anthe Maria Bova

General Counsel & Director of Pro Bono Programs
